



Exhibit 10.1
























KIMBALL ELECTRONICS, INC.
NON-EMPLOYEE DIRECTORS
STOCK COMPENSATION DEFERRAL PLAN

















--------------------------------------------------------------------------------







KIMBALL ELECTRONICS, INC.
NON-EMPLOYEE DIRECTORS STOCK COMPENSATION DEFERRAL PLAN




Kimball Electronics, Inc. hereby establishes a nonqualified deferred
compensation plan for members of the Board of Directors who are not employees of
the Company to be known as the Kimball Electronics, Inc. Non-Employee Directors
Stock Compensation Deferral Plan.
The Plan is effective as of the Effective Date, and is entitled to be, and shall
be administered as, an unfunded plan maintained for the purpose of providing
deferred compensation for the Directors and, as such, is not an “employee
benefit plan” within the meaning of the Employee Retirement Income Security Act
of 1974, as amended.
ARTICLE I. GENERAL PROVISIONS.
Section 1.1    Purpose. The purpose of this Plan is to provide each Director
with an opportunity to defer receipt of some or all of the shares of Common
Stock payable as Fees as a means of saving for retirement or other purposes. The
obligations of the Company hereunder constitute a mere promise to make the
payments provided for in this Plan. No Director, his or her spouse or the estate
of either of them shall have, by reason of this Plan, any right, title or
interest of any kind in or to any property of the Company. To the extent any
Participant has a right to receive payments from the Company under this Plan,
such right shall be no greater than the right of any unsecured general creditor
of the Company.
Section 1.2    Definitions. The following definitions shall be applicable
throughout the Plan:
(a)    “Accounting Date” means the Business Day on which a calculation
concerning a Participant’s Deferred Fee Stock Account is performed, or as
otherwise defined by the Committee or the Company.
(b)    “Beneficiary” means the Participant’s estate.
(c)    “Board” or “Board of Directors” means the board of directors of the
Company.
(d)    “Business Day” means a day on which the NASDAQ is open for trading
activity.
(e)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated pursuant thereto.
(f)    “Committee” means the Compensation and Governance Committee of the Board
or its designee.





--------------------------------------------------------------------------------




(g)    “Common Stock” means the common stock, no par value per share, of the
Company.
(h)    “Company” means Kimball Electronics, Inc., an Indiana corporation, and
any successor thereto.
(i)    “Corporate Human Resources” means the human resources department of the
Company.
(j)    “Credit Date” means the date on which any Fees would otherwise have been
paid to the Participant if such Fees were not Deferred Fees.
(k)    “Deferred Fee Stock Account” means the Company’s bookkeeping account
(including subaccounts relating to each Fee Deferral Election by a Participant)
for a Participant that is separately accounted for and to which Deferred Fees
are credited with Stock Units attributable to the Participant’s hypothetical
investment in Common Stock.
(l)    “Deferred Fees” mean the Fees elected by the Participant to be deferred
pursuant to a Fee Deferral Election, and which are credited to the Participant’s
Deferred Fee Stock Account.
(m)    “Designated Deferral Period” means the deferral period specified in a Fee
Deferral Election, which deferral period shall specify the payment of shares of
Common Stock shall be made or begin, within (or commencing within) sixty (60)
days after Termination, in either a single lump sum or in three (3)
substantially equal annual installments.
(n)    “Director” means any non-employee director of the Board.
(o)    “Dividend Equivalent Amounts” means the amount of dividends or other
distributions to shareholders of the Company that a Participant would have
received had the Participant’s Stock Units been actual shares of Common Stock as
of the date of a dividend or other distribution by the Company.
(p)    “Effective Date” means October 20, 2016, the effective date of the Plan.
(q)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(r)    “Fair Market Value” means the closing price of a share of Common Stock,
as reported on the NASDAQ on the date and at the time designated by the Company.
(s)    “Fee Deferral Election” means a Participant’s delivery of a notice of
election to defer payment of all or a portion of his or her Fees under the terms
of the Plan. Such Fee Deferral Elections shall be in the form prescribed by the
Committee or the Company, comply with Code section 409A to the extent
applicable, and be irrevocable except as otherwise provided in the Plan.
(t)    “Fees” mean the portion of a Director’s annual retainer fee payable to
the Director in shares of Common Stock for service as a member of the Board.





--------------------------------------------------------------------------------




(u)    “NASDAQ” means The NASDAQ Stock Market LLC.
(v)    “Participant” means a Director who elects to defer the payment of any
Fees pursuant to a Fee Deferral Election.
(w)    “Personal Representative” means the person or persons who, upon the
disability or incompetence of a Participant, have acquired on behalf of the
Participant, by legal proceeding or otherwise, the right to receive the payments
specified in this Plan.
(x)    “Plan” means this Kimball Electronics, Inc. Non-Employee Directors Stock
Compensation Deferral Plan as it now exists or may be hereafter amended.
(y)    “Plan Year” means each November 1 through October 31 fiscal year during
the term of this Plan, with the first Plan Year commencing on the Effective
Date.
(z)    “Secretary of the Treasury” or “Treasury” means the United States
Department of Treasury.
(aa)    “Stock Units” means the hypothetical Common Stock share equivalents
credited to a Participant’s Deferred Fee Stock Account pursuant to this Plan
with one Stock Unit representing one share of Common Stock.
(bb)    “Termination” means retirement from the Board or termination of service
as a Director for any other reason that constitutes a “separation from service”
within the meaning of Code section 409A and the Treasury regulations and other
guidance promulgated thereunder.
(cc)    “Unforeseeable Emergency” means a severe financial hardship of a
Participant (that cannot be alleviated by compensation or reimbursement received
insurance companies or otherwise as provided in Treasury Regulation Section
1.409A-3(i)(3)) because of (i) an illness or accident of the Participant, the
Participant’s spouse or dependent (as defined in Code section 152(a)); (ii) a
loss of the Participant’s property due to casualty; or (iii) such other similar
extraordinary unforeseeable circumstances because of events beyond the control
of the Participant. Corporate Human Resources or its delegate shall determine
whether a Participant has incurred an Unforeseeable Emergency.
Section 1.3    Shares; Adjustments In Event Of Changes In Capitalization.
(a)    Shares Authorized for Issuance. There shall be reserved for issuance
under the Plan one million (1,000,000) shares of Common Stock, subject to
adjustment pursuant to subsection (b) below. Such shares shall be authorized but
unissued shares of Common Stock.
(b)    Adjustments in Certain Events. In the event of any change in the
outstanding Common Stock of the Company by reason of any stock split, stock
dividend, recapitalization, merger, consolidation, reorganization, combination,
or exchange of shares, split-up, split-off, spin-off, liquidation or other
similar change in capitalization, or any distribution to Common Stock
shareholders other than ordinary cash dividends, the number or kind of shares
that may be issued under the Plan shall be automatically adjusted so that the
proportionate interest of the Directors





--------------------------------------------------------------------------------




shall be maintained as before the occurrence of such event. Such adjustments
shall be conclusive and binding for all purposes of the Plan.
Section 1.4    Eligibility. Each Director shall be eligible to participate in
the Plan.
Section 1.5    Administration. Full power and authority to construe, interpret
and administer the Plan shall be vested in the Company and the Committee or one
or more of their delegates. Such power and authority includes, but is not
limited to, establishing deferral terms and conditions and adopting
modifications and amendments to procedures as may be deemed necessary or
appropriate, including, without limitation, the ability to construe and
interpret provisions of the Plan, make determinations regarding law and fact,
reconcile any inconsistencies between provisions in the Plan or between
provisions of the Plan and any other statement concerning the Plan, whether oral
or written, supply any omissions to the Plan or any document associated with the
Plan, and to correct any defect in the Plan or in any document associated with
the Plan. Decisions of the Company and the Committee (or their delegates) shall
be final, conclusive and binding upon all parties. Day-to-day administration of
the Plan shall be the responsibility of Corporate Human Resources. The
administration of and all interpretations under the Plan shall be made
consistent with all Code section 409A.
ARTICLE II. DIRECTOR PARTICIPATION
Each Director may become a Participant by making a Fee Deferral Election to
defer all or a portion of his or her Fees pursuant to Article III in lieu of
currently receiving such Fees.
ARTICLE III. DEFERRED FEE COMPENSATION
Section 3.1    Fee Deferral Elections.
(a)    General. Any Participant wishing to defer Fees under the Plan may elect
to do so by completing and delivering a Fee Deferral Election on a form (which
may be an online election form) prescribed by the Committee, the Company or
Corporate Human Resources electing the Designated Deferral Period that includes
the time and form of payment/distribution (lump sum or three (3) substantially
equal annual installments commencing not later than sixty (60) days after
Termination) of such amounts credited to the Participant’s Deferred Fee Stock
Account. An effective Fee Deferral Election to defer Fees shall be irrevocable
and may not be revoked or modified except as otherwise determined by the Company
or the Committee in a manner consistent with applicable law (including, without
limitation, Code section 409A) or as stated herein.
(b)    Permissible Fee Deferral Election. A Participant’s Fee Deferral Election
to defer Fees may only be made before the beginning of the Plan Year in which
the Fees will be earned, with one exception. The exception applies to a
Participant during his or her first year of eligibility to participate in the
Plan. In that event such a Participant may, if so offered by the Company or the
Committee, elect to defer Fees for services performed after the Fee Deferral
Election, provided that the Fee Deferral Election is made within thirty (30)
days of the date the Participant first becomes





--------------------------------------------------------------------------------




eligible to participate in the Plan. Each Fee Deferral Election to defer Fees
will be treated as a separate election regarding the time and form of
distribution. A Fee Deferral Election shall be (i) in the form prescribed by the
Committee or the Company, (ii) in accordance with such rules and procedures as
may be established by the Committee or the Company, and (iii) deemed to have
been made when the completed Fee Deferral Election is received and accepted by
the Committee or the Company.
Section 3.2    Participant’s Deferred Fee Stock Account. For each Participant
who makes a Fee Deferral Election, there shall be established a Deferred Fee
Stock Account to which there shall be credited any Deferred Fees as of each
Credit Date. The Deferred Fee Stock Account shall be credited on each Accounting
Date with Stock Units equal to the number of shares of Common Stock (including
fractions of a share) that could have been purchased with the amount of such
Deferred Fees at the Fair Market Value on the Accounting Date. As of the date of
any Dividend Equivalent Amounts, the Participant’s Deferred Fee Stock Account
shall be credited with additional Stock Units equal to the number of shares of
Common Stock (including fractions of a share) that could have been purchased, at
the Fair Market Value on such date, with the amount which would have been paid
as Dividend Equivalent Amounts on that number of shares (including fractions of
a share) of Common Stock which is equal to the number of Stock Units then
credited to the Participant’s Deferred Fee Stock Account.
Section 3.3    Early Payment/Distribution.
(a)    Unforeseeable Emergency. A Participant or a Participant’s Personal
Representative may submit an application for a payment/distribution from the
Participant’s Deferred Fee Stock Account because of an Unforeseeable Emergency.
The amount of the payment/distribution shall not exceed the amount necessary to
satisfy the needs of the Unforeseeable Emergency. Such payment/distribution
shall include an amount to pay taxes reasonably anticipated as a result of the
payment/distribution. The amount allowed as a payment/distribution under this
Article III, Section 3.3(a) shall take into account the extent to which the
Unforeseeable Emergency may be relieved through reimbursement or compensation
from insurance or liquidation of the Participant’s assets (but only to the
extent such liquidation would itself not cause a severe financial hardship). The
payment/distribution shall be made in a single sum and paid as soon as
practicable (but not later than sixty (60) days) after the application for the
payment/distribution on account of the Unforeseeable Emergency is approved. The
provisions of this Article III, Section 3.3(a) shall be interpreted and
administered in accordance with applicable guidance that may be issued by the
Treasury.
(b)    Prohibition on Acceleration. Except as otherwise provided in the Plan and
except as may be allowed in guidance from the Secretary of the Treasury,
payments/distributions from a Participant’s Deferred Fee Stock Account may not
be made earlier than the time such amounts would otherwise be paid/distributed
pursuant to the terms of the Plan.





--------------------------------------------------------------------------------




Section 3.4    Payment/Distribution. Deferred Fees credited to a Participant’s
Deferred Fee Stock Account shall be paid/distributed in whole shares of Common
Stock (with any fractional Stock Unit rounded up to a whole Stock Unit) pursuant
to each Fee Deferral Election of a Participant.
Payments of amounts deferred by Participants pursuant to valid Fee Deferral
Elections and credited to Participants’ Deferred Fee Stock Accounts shall be
paid (in a lump sum or installments) in accordance with such Fee Deferral
Elections. If a Participant dies prior to the payment of all amounts credited to
the deceased Participant’s Deferred Fee Stock Account, the balance thereof shall
be paid in whole shares of Common Stock to the Participant’s Beneficiary in a
single lump sum within sixty (60) days following such Termination (provided that
the Participant’s Beneficiary shall not designate (directly or indirectly) the
calendar year of payment if such sixty (60) day period begins in one calendar
year and ends in the next calendar year).
ARTICLE IV. MISCELLANEOUS PROVISIONS
Section 4.1    Inalienability; Unfunded Plan. The interests of a Participant and
his or her Beneficiary under the Plan may not in any way be voluntarily or
involuntarily transferred, alienated or assigned by a Participant or a
Participant’s Beneficiary, nor be subject to attachment, execution, garnishment
or other such equitable or legal process.
The Plan at all times shall be unfunded; and no provision shall be made at any
time with respect to segregating assets of any Participant for the payment of
any amounts hereunder. The Plan constitutes a mere promise of the Company to
make payments to Participants (and, to the extent applicable, Participants’
Beneficiaries) in the future. Participants and their Beneficiaries have rights
only as unsecured general creditors of the Company.
Section 4.2    Governing Law. The provisions of this Plan shall be interpreted
and construed in accordance with the laws of the State of Indiana.
Section 4.3    Amendment and Termination. The Committee may amend, alter or
terminate this Plan at any time; provided, however, that the Committee may not,
without approval by the Board:
(a)    materially increase the number of shares of Common Stock that may be
issued under the Plan (except as provided in Article I, Section 1.3),
(b)    materially modify the requirements as to eligibility for participation in
the Plan, or
(c)    otherwise materially increase the benefits accruing to Participants under
the Plan.
Section 4.4    Compliance with Rule 16b-3. It is the intention of the Company
that the Plan comply in all respects with Rule 16b-3 promulgated under Section
16(b) of the Exchange Act and that Participants remain non-employee Directors
for purposes of administering other employee benefit plans of the Company and
having such other plans be exempt from Section 16(b) of the





--------------------------------------------------------------------------------




Exchange Act. Therefore, if any Plan provision is found not to be in compliance
with Rule 16b-3 or if any Plan provision would disqualify Participants from
remaining non-employee Directors, that provision shall be deemed amended so that
the Plan does so comply and the Participants remain non-employee Directors, to
the extent permitted by law and deemed advisable by the Committee, and in all
events the Plan shall be construed in favor of its meeting the requirements of
Rule 16b-3.
Section 4.5    Compliance with 409A. It is the intention of the Company and the
Committee that the Plan be administered in compliance with Code section 409A and
the applicable guidance issued thereunder by the Secretary of the Treasury. Any
provision that is found to be inconsistent with Code section 409A or the
applicable guidance issued thereunder by the Secretary of the Treasury shall be
reformed and applied by the Company in a manner consistent with applicable law,
as determined by the Company.
No representation is made to any Participant with respect to the tax or
securities aspects or implications of the Plan; and Participants should consult
with their own tax, financial and legal advisors with respect to their
participation in the Plan. Neither the Company, nor any member of the Board, the
Committee or Corporate Human Resources shall have any liability to any person in
the event Code section 409A applies to any Account or payment under the Plan in
a manner that results in adverse tax consequences for the Participant or his or
her Beneficiary.
IN WITNESS WHEREOF, this the Plan is executed by Kimball Electronics, Inc. this
20th day of October, 2016.


    
KIMBALL ELECTRONICS, INC.
 
 
By:
/s/ Donald D. Charron
Title:
DONALD D. CHARRON
Chairman of the Board and CEO








